Citation Nr: 0703442	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Evaluation of tinnitus currently evaluated as 10 percent 
disabling.

2.  Service connection for bilateral sensorineural hearing 
loss.

3.  Entitlement to an increased evaluation of internal 
derangement, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for tinnitus, right ear and internal derangement 
of the left knee, both with disability ratings of 10 percent; 
and denied a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.

The issue of entitlement to an increased evaluation of 
internal derangement, left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus, right ear. 

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, right ear, is not shown as a matter 
of law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in December 
2002.  In correspondence dated in January 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issues of service connection, and he was informed of the 
duties to assist as they pertained to VA assistance in this 
claim.  Following the grant of service connection for right 
ear tinnitus and for left knee internal derangement, the 
veteran took issue with the ratings assigned for each 
disorder.  He was not provided with any additional VCAA 
notice regarding the duty to assist in claim involving higher 
ratings.  The United States Court of Appeals for Veterans 
Claims (Court) has suggested that such notice should be 
provided the veteran; however, the Court has not overturned 
the December 22, 2003 opinion of VA General Counsel, cited as 
VAOPGCPREC 8-2003, that held:

If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take 
proper action and issue a statement of the 
case if the disagreement is not resolved, 
but section 5103(a) does not require VA to 
provide notice of the information and 
evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003
The Board concludes that all VCAA notice requirements have 
been met, and will proceed to address the issue on the 
merits.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA treatment records 
which the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because of the disposition of 
these claims, any other notice requirements beyond those 
cited for service connection claims, are not applicable.  As 
indicated above, there has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  

Increased Rating for Tinnitus, Right Ear

A timely notice of appeal for an initial evaluation in excess 
of 10 percent for tinnitus, right ear, was received in July 
2004.  Following a July 2004 Statement of the Case (SOC), the 
veteran's service representative submitted a November 2004 
Statement of the Veteran's Representative and a January 2007 
Appellant Brief; but failed however, to include any reference 
to the issue of an increased evaluation for tinnitus, right 
ear.  The Board observes however, that as there has been no 
formal withdrawal of the veteran's appeal as to this issue, 
it remains on appeal and will be adjudicated herein on the 
merits.

The veteran contends he is entitled to an initial evaluation 
in excess of 10 percent for tinnitus, right ear.  The Board 
has considered the appellant's contentions, but finds 
however, that the claim must be denied as a matter of law.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2006), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) as authorizing 
only a single 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006) was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006), regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006) in 
effect prior to June 2003 precludes an evaluation in excess 
of a single 10-percent rating for tinnitus.  Therefore, the 
veteran's claim for an initial evaluation in excess of 10 
percent for his service-connected tinnitus, right ear, must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Service connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2006).

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of exposure to 
excessive noise while working on the flight deck in service.  
The Board has considered the veteran's contentions, but finds 
however, that service connection for the veteran's bilateral 
hearing loss is not warranted because he does not have a 
bilateral hearing loss disability for VA compensation 
purposes.  

The veteran's DD 214 indicates that the veteran's military 
occupational specialty (MOS) was a maintenance technician.  
On the enlistment audiology examination in January 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
10
10
LEFT
15
0
5
15
10

Service medical records reveal interim audiogram evaluation 
reports and the veteran's March 1984 separation physical 
examination.  The March 1984 audiogram report indicated 
bilateral hearing loss was observed at the time of 
separation.  Pure tone thresholds, in decibels, were recorded 
as:
:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
55
65
85
95
LEFT
35
30
30
45
75

During a April 1991 VA medical examination, the veteran 
related that his employment had included working as a floor 
coverer, and then as a U.S. postal clerk.

In connection with the current service connection claim the 
veteran underwent a VA audiological examination in May 2003 
to determine the current level of acuity of his hearing.  He 
reported that he was unable to hear conversations when more 
than one person was speaking.  On the authorized audiometric 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
15
25
15
30
21
LEFT
10
10
15
5
20
13

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.

VA outpatient treatment records dated from October 2003 to 
January 2004 include a September 2003 record which shows that 
the veteran's tympanic membranes were normal.  

It is clear that veteran was exposed to excessive noise in 
service.  However, after a review of the cumulative evidence 
it appears that any hearing loss, which manifested during 
service and at separation, was not of a permanent or chronic 
nature.  In this regard, the Board notes that there are no 
records showing continued complaints or treatment for 
bilateral hearing loss following separation from service.  In 
addition, a VA audiologist has indicated the veteran's 
bilateral hearing is generally within normal limits.  
Finally, when applying 38 C.F.R. § 3.385, it is apparent that 
the veteran does not have a hearing loss for purposes of VA 
compensation.  38 C.F.R. § 3.385 sets the out specific 
criteria that must be met for impaired hearing to be 
considered a disability.  Specifically, the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz must be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz must be 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test must be 
less than 94 percent.  38 C.F.R. §3.385 (2006).

The veteran's May 2003 audiological tests revealed that none 
of the veteran's auditory thresholds are 40 decibels or 
greater at any of the applicable frequencies, nor are any of 
the auditory thresholds for at least three of the required 
frequencies 26 decibels or greater.  Id.  Also, his speech 
recognition scores are 94 percent, bilaterally.  Thus, the 
veteran's present level of hearing loss is not considered a 
"disability" for VA purposes and service connection for 
bilateral hearing loss is not warranted.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for right ear tinnitus is denied.  


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence dated in January 2003.

In addition, because a remand of the case for further 
development is necessary, the RO is provided the opportunity 
to afford the veteran proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran contends he is entitled to a higher disability 
evaluation for his service-connected internal derangement, 
left knee.  

The most recent comprehensive examination of record of the 
veteran's left knee is a VA examination performed in April 
2003.  At that time the veteran's claims folder was not made 
available for review.  As such, the examination report is not 
adequate for rating purposes.  See Caffrey v. Brown, 6 Vet. 
App. 377, 38 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left knee 
disability since December 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of the left knee 
internal derangement.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  

The physician should respond to the 
following:

Regarding the left knee, in reporting 
the results of range of motion testing 
in degrees, the physician should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

4. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is further advised that failure to report for a scheduled VA 
examination without good cause shown may have adverse effects 
on his claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


